Citation Nr: 0723995	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-02 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served in the Army Reserve.  He had a period of 
initial active duty for training which extended from 
September 1994 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for asthma and a low back disorder.  

The Board has added the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for asthma.  As noted in our decision 
below, there is a prior final rating decision which denied 
service connection for asthma.  Accordingly Board must 
address whether new and material evidence has been submitted 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996) (The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.)

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for bronchial asthma in 
May 1997.  The veteran was notified of this decision in June 
1997, but did not file an appeal. 

2.  The evidence received subsequent to the May 1997 RO 
rating decision includes a November 2004 private medical 
record which links the veteran's asthma to service; this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for asthma.


CONCLUSIONS OF LAW

1.  The May 1997 decision of the RO denying service 
connection for asthma is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1996).

2.  The evidence received since the May 1997 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for asthma is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for asthma and 
remanding the claim for additional development.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [INACDUTRA] during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002).  Put another way, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or for injury incurred during inactive duty 
training.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
asthma in a May 1997 rating decision and notified the veteran 
of the decision in June 1997.  The veteran did not file an 
appeal and the RO decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  The evidence at that time consisted of the veteran's 
service medical records and VA examination reports dated 
November and December 1996.  There was no evidence linking 
the veteran's to service.  Accordingly, the veteran's claim 
for service connection was denied.  

The veteran filed to reopen his claim for service connection 
for asthma in March 2001.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2006).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim for entitlement to 
service connection for asthma was filed in March 2001, which 
is prior to that date.  Therefore, the amended regulation 
does not apply.

The applicable regulations state that new and material 
evidence is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.

In this case, the evidence received after the May 1997 RO 
rating decision includes a private medical report dated 
November 2004.  This report provides a nexus opinion.   

The Board concludes that this evidence is new, because it was 
not of record at the time of the 1997 RO rating decision.  
This evidence is also "material" because it is does bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's asthma is related 
to service.  Accordingly, the evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The additional evidence received since the May 1997 RO rating 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The claim 
for service connection for asthma is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of service 
connection for asthma has been received and the claim is 
reopened; to this extent only, the appeal is granted.


REMAND

The veteran has been pursuing various claims for service 
connection since October 1996.  As noted above, he served in 
the Army Reserve, and he had a period of initial active duty 
for training which extended from September 1994 to March 
1995.

On an October 1996 claim form, VA form 21-526, the veteran 
indicated he was on "inactive reserve status."  However, 
his Form DD 214 reveals he separated from 5 months of initial 
active duty for training and was transferred to an Army 
Reserve unit.  

In September 1999, the veteran submitted another VA form 21-
526.  On this form he did not indicate any reserve status.  
However, at this time he submitted photocopies of three 
service medical records.  The three particular records 
submitted by the veteran do not appear to be in the service 
medical records which VA had obtained.  A VA From 21-3101 
dated May 1997, reveals a records center reply that no 
records were available at that location and for a request to 
be made to the veteran's Army Reserve unit.  

A private medical examination report dated November 2004 
states in part that the veteran was in the "Army Reserve 
until May 2002."  All of this evidence leads the Board to 
believe that the veteran was, in fact, affiliated with an 
Army Reserve unit, or units, in a drilling status from 
approximately March 1995 to May 2002.  The record reveals 
that the veteran was not particularly forthcoming with this 
information.  Another attempt should be made to obtain 
complete copies of all the veteran's service medical records 
from his entire period of service including reserve service 
from 1995 to 2002.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

Review of the two VA forms 21-526 of record reveals that the 
veteran has indicated some private physicians who may have 
records relevant to the claims and that he has submitted the 
appropriate release forms.  However it does not appear the RO 
requested the indicated records.  The veteran should be 
requested to execute the appropriate release forms for VA to 
attempt to obtain these records.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the issues on appeal require remand for 
other reasons, notice that meets the requirements of 
Dingess/Hartman should also be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issues on appeal. 

2.  Contact the veteran and request 
that he provide all information with 
respect to his service in the Army 
Reserves.  He should be asked to 
provide the exact dates and units of 
service.  He should be asked to provide 
legible copies of all service records 
in his possession including service 
personnel records and service medical 
records related to this service.  

3.  Contact the appropriate authority, 
or records depository, and request a 
complete copy of the veteran's service 
medical records for his period of 
reserve service from September 1994 to 
May 2002.  Document the attempt to 
obtain these records.  Attempt to 
verify all periods of Active Duty for 
training and Inactive Duty Training 
during the entire period of the 
veteran's reserve service.  

4.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
asthma and back disabilities from March 
1995 to the present.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  

5.  After the above, review the 
veteran's claims for service connection 
and determine if Compensation and 
Pension examination is necessary, 
particularly if necessary to obtain a 
nexus opinion.  If VA examination is 
warranted, then the appropriate 
examinations should be ordered.  

6.  Following the above, readjudicate the 
veteran's claims.  If any benefits on 
appeal remain denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


